                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

Y.V.S.,                                §
                                       §
              Petitioner,              §
v.                                     §
                                       §
CHAD F. WOLF, Acting Secretary, U.S.   §
Dept of Homeland Security, WILLIAM     §                      EP-20-CV-00228-DCG
BARR, U.S. Attorney General, MATTHEW §
T. ALBENCE, Deputy Director, U.S.      §
Immigration and Customs Enforcement,   §
COREY PRICE, Field Office Director, El §
Paso Field Office, ICE, and JOSE       §
RENTERIA, Officer in Charge, El Paso   §
Processing Center,                     §
                                       §
              Respondents.             §

                                  ORDER DISMISSING CASE

          In view of Petitioner Y.V.S.’s “Notice of Voluntary Dismissal of Action” (ECF No. 11)

filed pursuant to Federal Rule of Civil Procedure 41(a)(1) on August 24, 2020, the Court

enters the following orders:

          IT IS ORDERED that all claims asserted by Petitioner Y.V.S. in the above-captioned

case are DISMISSED WITHOUT PREJUDICE.

          IT IS MOREOVER ORDERED that the District Clerk shall CLOSE this case.

          So ORDERED and SIGNED this 25th day of August 2020.




                                                 ____________________________________
                                                 DAVID C. GUADERRAMA
                                                 UNITED STATES DISTRICT JUDGE
